DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, corresponding to claim(s) 9, 10, 12, 14, 16 and 18 in the reply filed on 9/21/22 is acknowledged.
Claim(s) 1-8, 11, 13, 15 and 17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.
Non-elected independent group of claims 1-8, 11, 13, 15 and 17 should be cancelled to have the application in proper form in the event of allowance.

Priority
Acknowledgement is made of applicant's claim for foreign application number 19150112.1 filed on 2019-01-02 and 19162406.3 filed on 2019-03-12.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  “configured to” is missing a colon, and “Select” is capitalized.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “configured to” is missing a colon.  Appropriate correction is required.

Drawings
The drawings were received on 6/29/21. These drawings are acceptable.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claim 9 recites the limitation "the identity transformation" in line 16, and “the data stream” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 12 recites the limitation "the identity transformation" in lines 22-23, and “the data stream” in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
1.	Claim(s) 14, 16 and 18 is/are allowed. Claims 9, 10 and 12 are allowed upon overcoming the above rejection.
2.	The following is an Examiner’s statement of reasons for allowance: Claim(s) 9, 12, 14, 16 and 18 discloses decoding a picture using predictive coding and block-based transform residual coding, configured to select, for a predetermined transform block, a selected transformation out of a predetermined list of transformations, the selected transformation comprising the identity transformation and at least one non-identity transformation, Decode, for the predetermined transform block, a block of coefficients from the data stream by decoding for a current coefficient a significance flag indicative of whether the current coefficient is zero or not using a context which depends on a number of coefficients being non-zero among a first set of coefficients immediately neighboring the current coefficient if the selected transformation is the identity transformation, and a number of coefficients being non-zero among a second set of coefficients which comprises the first set of coefficients and coefficients positioned farther away from the current coefficient than the first set of coefficients, values of the second set of coefficients and a position of the current coefficient if the selected transformation is one of the at least one non-identity transformation, derive from the block of coefficients a residual sample array for the predetermined transform block so that the block of coefficients is related to the residual sample array according to the selected transformation, correct a prediction for the predetermined transform block using the residual sample array to reconstruct the predetermined transform block. 
3.	The closest prior art Filippov discloses block transform with zero and non-zero coefficient but fails to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Filippov et al. (US 2020/0404308), discloses block transform with zero and non-zero coefficient.
2.	Choi et al. (US 2020/0177901), discloses block transform with zero and non-zero coefficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485